Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Street railroads, § 131*—When evidence sufficient to show negligence in causing express wagon to strike pedestrian. In an action against a street railway company and an express company to recover for injuries to plaintiff, received while walking on a sidewalk, through a collision between a street car and an express wagon which caused the wagon to strike plaintiff, evidence examined and held sufficient to support a finding that the street railway company was guilty of negligence. 2. Street railroads, § 149*—when refusal of requested instruction in action for injuries to pedestrian is proper. In an action against a street railway company and an express company to recover for injuries to plaintiff who, while walking on the sidewalk, was struck by an express wagon which had collided with a street car, it is not error to refuse an instruction which is predicated upon a situation in which a plaintiff finds himself suddenly placed in a position of danger and which undertakes to state a defendant’s duty in such a situation. 3. Appeal and error, § 1565*—when modification of requested instruction not reversible error. It is not reversible error for the court to make an addition to a requested instruction which renders it less apt to mislead the jury.